Law Department The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103 Scott C. Durocher Counsel Phone: 860-466-1222 Scott.Durocher@LFG.com VIA EDGAR & email February 10, 2012 Alberto Zapata, Esq. Office of Insurance Products Division of Investment Management Securities and Exchange Commission treet, NE Washington, DC20549 Re:Lincoln Life Variable Annuity Account N The Lincoln National Life Insurance Company Post-Effective Amendment No. 3 Filing Nos.: 333-172328; 811-08517 Lincoln Life & Annuity Variable Annuity H Lincoln Life & Annuity Company of New York Post-Effective Amendment No. 2 Filing Nos.: 333-171097; 811-08441 Dear Mr. Zapata: Attached are copies of the above-referenced post-effective amendments filed on February 10, 2012.Each amendment consists of a revised prospectus that we hope will go effective on May 1, 2012. As the transmittal letters state, these are “template” filings.A copy of each request pursuant to Rule 485(b)(1)(vii) to file certain post-effective amendments under paragraph (b) of Rule 485 is also enclosed.Hard copies of each request will be sent to you via FedEx. The Template Filings introduce 4LATER®Advantage Protected Funds, an optional rider that may be purchased for an additional charge which guarantees a minimum payout floor (a Guaranteed Income Benefit) in the future for i4LIFE®Advantage regular income payments. 4LATER® Advantage Protected Funds provides an initial Income Base that is guaranteed to increase at a specified percentage over the accumulation period of the annuity.If this rider is elected, 100% of contract value must be allocated among specified subaccounts. We plan to launch the rider on or around July 2, 2012. The template filings will allow similar disclosure to be reflected in additional products offered by The Lincoln National Life Insurance Company and Lincoln Life & Annuity Company of New York, respectively, as outlined in the February 10, 2012 template request letter addressed to Mr. Kotapish.Please contact me at (860) 466-1222 with any questions or comments, and thank you for your assistance. Sincerely, Scott C. Durocher Counsel Attachments
